Exhibit 10.5

LOGO [g230358g02i58.jpg]

801 East 86th Avenue

Merrillville, IN 46410

August 29, 2011

Mr. Christopher A. Helms

11705 Durrette Drive

Houston, Texas 77024

 

  Re: Resignation and Separation Agreement

Dear Chris:

This Letter Agreement confirms our agreement concerning your employment status.
If you sign this Letter Agreement, it will constitute the mutual agreement
between you and the Company (the “Company,” as used herein, means NiSource Inc.
or any of its affiliates or subsidiaries, including NiSource Gas Transmission
and Storage Company) regarding your employment. As we discussed, you have
decided to resign from your position of Executive Vice President and Group CEO
of the NiSource Gas Transmission & Storage business unit and all positions that
you hold as an officer, manager or board member at the Company or at any entity
in which the Company holds an interest or investment, effective August 31, 2011
(the “Effective Date”). However, you will continue your employment with the
Company and provide the Company the benefit of your experience and expertise
through October 31, 2011.

 

1. Employment Status

You will continue as a full-time active employee of the Company until the date
of the earliest of any of the following to occur (“Separation Date”): (a) the
Company terminates your employment for cause; (b) you end your employment with
us; or (c) October 31, 2011 (or any other date that is mutually agreed upon by
you and the Company in writing). For purposes of this Letter Agreement, “cause”
shall mean: 1) your conviction of any criminal violation involving dishonesty,
fraud, or breach of trust; 2) the commission of any willful act constituting
fraud or breach of fiduciary duty to the Company and its shareholders which has
an adverse impact on the Company; 3) any act or omission by you that causes a
regulatory body with jurisdiction over the Company to demand, request or
recommend that you be removed or suspended from your employment with the
Company; 4) your willful and material violation of the Company’s policies; 5)
your substantial nonperformance of your material duties and responsibilities; or
6) a breach of Paragraph 9 of this Letter Agreement.

As an active employee, you will be required to perform the services as necessary
to continue as a full-time active employee of the Company through the Separation
Date, and you will continue to be eligible for participation in the Company’s
benefits plans in accordance with

 

-1-



--------------------------------------------------------------------------------

the terms of those plans and applicable law.1 Your portion of any premiums for
the respective plans will continue to be payroll deducted and your cost, if any,
to participate in such plans shall be at the customary costs charged to senior
executives of the Company.

 

2. Transition and Ongoing Responsibilities

You have informed us that you will not be in the office after Wednesday,
August 31, 2011. You agree to transition all the matters in which you are
engaged as an officer and director of the Company on or before August 31, 2011,
to other Company personnel that we designate.

As part of your transition services before and after the Separation Date, you
agree, at the request of the Company’s counsel, to prepare for, and provide
testimony at trial or deposition in any litigation in which the Company is
involved. Your employment, retention and compensation under this Letter
Agreement will not be dependent on the outcome of any litigation or the content
of any testimony that you provide therein (other than the truthfulness thereof).

 

3. Consideration

The Company shall pay you a total amount of FOUR MILLION EIGHT HUNDRED THIRTY
EIGHT THOUSAND FOUR HUNDRED EIGHT DOLLARS ($4,838,408) with the exception of the
COBRA payments identified in Paragraph 3(c), which shall be calculated prior to
and paid on October 31, 2011.

(a) The Company agrees to pay you a separation allowance payment in the total
amount of THREE MILLION FIVE HUNDRED SEVENTY EIGHT THOUSAND FOUR HUNDRED EIGHT
DOLLARS ($3,578,408), less state, federal, FICA and other applicable withholding
and authorized deductions (the “Separation Allowance Payment”). Five percent
(5%) of the total amount of the Separation Allowance Payment shall be
consideration for the Release of Age Discrimination Claims by you, set forth in
Paragraph 12 of this Agreement, and ninety five percent (95%) of the total
amount of the Separation Allowance Payment shall be for consideration for the
General Release and Discharge by you as set forth in Paragraph 11 of this
Agreement, and for your other promises in this Agreement. The Separation
Allowance payment shall be made on the date, which is the later of the
expiration of the seven (7) day, right to revoke this agreement, as specified in
Paragraph 12, or October 31, 2011. These payments are in lieu of any payments
you might have otherwise received under the NiSource Inc. 2010 Omnibus Incentive
Plan.

 

 

1 

You will be eligible to continue to participate in the Company’s plans
concerning medical benefits, dental benefits, vision benefits, EAP, life
insurance, the Company’s pension plan, 401(k) plans, Pension Restoration Plan,
Savings Restoration Plan, Sick Pay Plan, Vacation Plan, Long Term Disability
Plan, and NiSource Inc. Executive Deferred Compensation Plan. For purposes of
each of these plans, your termination date will be your Separation Date, and all
payments under these plans will be based upon the terms and conditions of these
plans.

 

-2-



--------------------------------------------------------------------------------

  (b) In consideration for your agreement not to compete as set forth in
Paragraph 10 of this Agreement, the Company shall pay to you a payment in the
total amount of ONE MILLION TWO HUNDRED SIXTY THOUSAND AND NO/100 DOLLARS
($1,260,000.00), (the “Non-Compete Payment”). The Non-Compete Payment shall be
paid to you in two (2) installments. The first installment of ONE HUNDRED EIGHTY
THOUSAND AND NO/100 DOLLARS ($180,000.00) shall be made on the date, which is
the later of the expiration of the seven (7) day, right to revoke this
agreement, as specified in Paragraph 12, or October 31, 2011. The second
installment of ONE MILLION EIGHTY THOUSAND AND NO/100 DOLLARS ($1,080,000.00)
shall be made on January 2, 2012. Unless agreed to in writing by the parties to
this agreement prior to October 31, 2011, all applicable state, federal, FICA
and other mandated tax withholdings will be withheld from the Non-Compete
Payments.

Notwithstanding anything herein to the contrary, in the event of a breach by you
of any of the provisions contained in Paragraph 10 of this Agreement, and such
breach is not otherwise cured within five (5) business days following your
receipt of written notice of the breach from the Company, you shall immediately:
(i) be obligated to repay any portion of the Non-Compete Payment received by
you; and (ii) shall forfeit the right to receive any and all remaining
installments of the Non-Compete Payment.

(c) In addition, on October 31, 2011, you will receive a lump sum payment
equivalent to 130% of 104 weeks of COBRA (as described in Paragraph 5)
continuation coverage premiums in lieu of any continued medical, dental, vision
and other welfare benefits offered by the Company.

 

4. Vacation

Upon the termination of your employment you will receive a lump sum payment
representing compensation for your accrued and unused vacation as of your
Separation Date. This payment will be subject to legally mandated deductions for
Social Security and federal, state and local taxes, as well as deductions for
any contributory benefit plans in which you elect to continue participation.

 

5. COBRA Coverage

You will continue to participate in the group health, dental, vision and other
welfare plans as a full-time active employee of the Company through your
Separation Date, at which time your coverage as an active employee will cease.
At that time, the termination of your employment will be a qualifying event
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). The Company
will notify you and/or your dependents of the insurance coverage, which you may
continue on a self-pay basis as, provided by COBRA upon termination of your
employment.

 

-3-



--------------------------------------------------------------------------------

6. Long Term Incentive Plan

In accordance with the 1994 Long Term Incentive Plan and the NiSource Inc. 2010
Omnibus Incentive Plan, and your agreements pursuant thereto, any equity grants
awarded (including, but not limited to, any Restricted, Contingent or
Performance Shares) which have not vested as of the Separation Date will be
forfeited.

 

7. Indemnification

During your employment with the Company and following the Separation Date,
(a) you will remain entitled to indemnification by the Company pursuant to its
by-laws in effect as of the Effective Date, notwithstanding any change made
thereafter, except as such change may be required by law and (b) you will also
be entitled to coverage under the directors and officers liability insurance
policies maintained by the Company (as in effect from time to time) to the same
extent as other former officers of the Company.

 

8. Return of Property – Sale of Cellular Telephone and Transfer of Telephone
Number

You agree to return to the Company any and all of its property, including but
not limited to, keys, employee identification or security access cards,
telephones, computing equipment, and credit cards on or before the Separation
Date. The Company will permit you to buy from it, at its cost, the currently
assigned IPhone cellular telephone with the number (713) 818-9291 for your
personal use. The Company will assist you in transferring the hardware and
service (including the transfer of the cellular telephone number to you) to
Verizon or your carrier of choice. The capability to use proprietary software or
applications which would provide access to Company owned or controlled IT
technology will be removed from the device prior to transfer to you.

 

9. Confidentiality

You acknowledge that preservation of a continuing business relationship between
the Company and its respective customers, representatives, and employees is of
critical importance to the continued business success of the Company and that it
is the active policy of the Company to guard as confidential certain information
not available to the public and relating to the business affairs of the Company.
In view of the foregoing, you agree that you shall not disclose to any person or
entity any such confidential information that was obtained by you in the course
of your employment by the Company without the prior written consent of the
Company. It will not be considered a violation of this Paragraph 9 if you are
required to disclose confidential information pursuant to applicable law, a
court order, a governmental or administrative directive or a lawful subpoena,
provided you give the Company prompt notice that you have been required to
disclose confidential information prior to the disclosure thereof.

Moreover, you agree that upon termination of your employment, you will promptly
deliver to the Company all documentation and other materials relating to the
Company’s business which are in your possession or under your control, including
customer and potential

 

-4-



--------------------------------------------------------------------------------

customer lists, product lists, and marketing material, whether in written or
electronic data form, and you will delete, destroy or discard all copies of such
confidential information remaining in your possession; provided, however, that
you will be able to keep a hard and electronic copy of your contact list.

Notwithstanding the foregoing, Confidential Information does not include the
Employee’s general knowledge of, or experience in, the industry, matters known
to you prior to your employment with the Company, or knowledge or information
known or available to the public in general.

You further acknowledge and agree that the Company’s remedy in the form of
monetary damages for any breach by you of any of the provisions of this section
may be inadequate and that, in addition to any monetary damages for such breach,
the Company shall be entitled to institute and maintain any appropriate
proceeding or proceedings, including an action for specific performance and/or
injunction.

 

10. Agreement Not to Compete

YOU ACKNOWLEDGE THAT THE COMPANY HAS A REASONABLE AND LEGITIMATE BUSINESS
INTEREST IN PROTECTING ITS TRADE SECRETS AND CONFIDENTIAL INFORMATION FROM USE
BY OR DISCLOSURE TO OTHER INDIVIDUALS, COMPANIES OR ENTITIES.

 

  (a) In consideration for the Non-Compete Payment to you set forth in Paragraph
3(b) of this Agreement, and in order to protect the Company’s trade secrets and
confidential information from intentional or inadvertent disclosure to or use by
competitors, you agree that for the period commencing on November 1, 2011, and
continuing through December 31, 2012, you will not:

 

  (1) Accept a position in a capacity similar to or relating to the functions
you performed for the Company, with any of the following entities: Dominion; El
Paso; Spectra; Williams; National Fuel; and/or Equitable or any of their
affiliates (individually each a “Restricted Entity”, collectively “Restricted
Entities”) (except as a passive investor in publicly held companies or limited
partnerships) in the continental United States.

 

  (b) In consideration for the payment made to you as set forth in Paragraph
3(b) of this Agreement, you also agree that for the period commencing on
November 1, 2011, and continuing through December 31, 2012, you will not solicit
employees of the Company.

 

11. Release of Claims

In consideration of the payment and benefits described above, you, on behalf of
yourself and your heirs, executors, and administrators, fully and finally
settle, release, and waive any and all rights or claims you may have, known or
unknown, under your employment agreement dated March 15, 2005, and any and all
claims, known or unknown, arising from any and all

 

-5-



--------------------------------------------------------------------------------

local, state, and federal civil, common, contractual and statutory law
(including, but not limited to, the Age Discrimination in Employment Act of
1967, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Family and Medical Leave Act of 1993 (“FMLA”), and the Employee
Retirement Income Security Act of 1974, as those Acts are amended), and
equitable claims against the Company and all of its stockholders, predecessors,
successors, agents, directors, officers, employees, representatives, and
attorneys, occurring or arising prior to you signing this Letter Agreement.

You acknowledge that you have received all benefits under the FMLA, if any, to
which you believe you may be entitled. You represent that you are not aware of
any facts in which a claim under the FMLA could be brought.

You acknowledge and agree that this release is being given only in exchange for
consideration to which you are not otherwise entitled. The Company agrees that
nothing in this Letter Agreement waives or releases any claims you may have
involving the enforcement of the terms and conditions of this Letter Agreement
or any of the Company’s employee benefit plans.

 

12. Special Release Notification Under the Age Discrimination and Employment Act

You understand and agree that this Agreement includes a release of all claims
under the Age Discrimination in Employment Act (“ADEA”) and, therefore, pursuant
to the requirements of the ADEA, you acknowledge that you have been advised:
(a) this release includes, but is not limited to, all claims under the ADEA
arising up to and including the date of execution of this release; (b) to
consult with an attorney and/or other advisor of your choosing concerning your
rights and obligations under this release; (c) to consider fully this release
before executing it; (d) that you have been offered ample time and opportunity,
at least twenty-one (21) days, to do so; and (e) that this release shall become
effective and enforceable seven (7) days following execution of this Agreement
by you, during which seven (7) day period you may revoke your acceptance of this
Agreement by delivering written notice to Robert D. Campbell, NiSource Inc., 801
E. 86th Avenue, Merrillville, IN 46410.

 

13. Covenant Not To Assert Claims

You warrant that you have not initiated or filed any claims of any type against
the Company with any court or governmental or administrative agency and covenant
that you will not do so in the future with regard to any claim released herein
nor will you voluntarily assist others in doing so. This is not intended to
waive any unwaivable right you may have to participate in proceedings against
the Company, but you agree to waive any relief, which may be obtained from such
participation.

 

-6-



--------------------------------------------------------------------------------

14. Outstanding Charges

You hereby agree to pay the Company any outstanding amounts owed to the Company,
and further agree that by signing this agreement you hereby authorize the
Company to deduct any outstanding charges from your final payment.

The Company agrees to reimburse you for any business expenses that you incurred
in the course of your employment pursuant to the Company’s policies. The Company
specifically agrees to reimburse you The Coronado Club initiation fees in the
amount of SIX THOUSAND FOUR HUNDRED NINETY FIVE AND NO/100 DOLLARS ($6,495.00)
and the monthly dues for the months of September and October in the amount of
FIVE HUNDRED NINETY FIVE AND 38/100 DOLLARS ($595.38) no later than September 9,
2011.

 

15. Governing Law

This Letter Agreement shall be construed in accordance with the laws of Indiana,
without regard to conflict of laws principles of any state.

 

16. Severability

In the event that one or more of the provisions contained in this Letter
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, the Company shall have the option to enforce the remainder of
this Letter Agreement or to cancel it.

 

17. Non-Disclosure and Non-Disparagement

For the period commencing on November 1, 2011, and continuing through
October 31, 2013:

(a) You expressly agree that you will keep the terms of this Letter Agreement
strictly confidential and that you will not disclose the terms of this Letter
Agreement to anyone other than your spouse, members of your immediate family,
your legal counsel or your tax and financial advisors, provided that they each
agree to preserve the confidentiality of the terms of this Letter Agreement,
except to the extent that disclosure is required (a) by law, subpoena, order of
court or other governmental or administrative directive, compliance with which
is mandatory, or (2) to enforce your rights under this Letter Agreement or any
of the Company’s employee benefit plans.

Notwithstanding anything set forth in this Agreement to the contrary, both
parties may disclose to any and all persons, without limitation of any kind the
“tax treatment” and “tax structure” (as those terms are defined in Treas. Reg.
1.601 l-4(c)(8) and (9) respectively) of this Agreement and the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to the Parties relating to such “tax treatment”
and “tax structure.”

 

-7-



--------------------------------------------------------------------------------

Nothing herein should be construed as a limitation on your ability to consult
with your counsel or with an administrative agency.

(b) You agree not to disparage the Company or portray it in a negative light.

(c) The Company agrees that its senior executives (defined herein as those
officers required to make Securities and Exchange Commission Act Section 16
filings) will not disparage you or portray you in a negative light. The Company
hereby acknowledges that a breach of the provisions of this Paragraph 17(c)
shall constitute and be treated as a material breach of this Agreement and will
be detrimental to and cause harm to you. In addition to monetary damages in the
event of such breach, you will be relieved immediately from the various
obligations contained herein, including the agreement not to compete contained
in Paragraph 10.

 

18. Compliance with 409 A of the Internal Revenue Code

You and the Company will administer this agreement so as to comply with the
requirements of Section 409A of the Internal Revenue Code.

 

19. Complete Agreement

You acknowledge that in accepting this Letter Agreement, you have not relied
upon any representation or promise other than those expressly stated in this
Letter Agreement.

This Letter Agreement and the documents specifically referred to herein
constitute the complete understanding between you and the Company relating to
your separation and supersedes any and all prior agreements, promises,
representations or inducements, no matter their form, concerning your employment
with the Company. No promises or agreements made subsequent to the execution of
this Agreement by these parties shall be binding unless reduced to writing and
signed by authorized representatives of these parties. This Letter Agreement may
not be amended or modified except by a writing signed by the Company and you.

 

20. Important Information

You acknowledge that the Company has advised you take up to 21 days to consider
the terms and conditions outlined above, and that the Company has also advised
you to consult an attorney before signing this Letter Agreement. You also have
the right to revoke your execution of this Letter Agreement within 7 days after
execution in accordance with the Notice To Employee attached hereto.

If you accept the terms and conditions outlined above, including Paragraph 11,
please sign both copies of this Letter Agreement in the space provided below to
signify your acceptance, and return both copies to Robert D. Campbell by
September 19, 2011, on which date this offer will expire if not accepted. If you
accept the terms and conditions outlined above, your acceptance is in lieu of
any and all other severance programs offered by the Company and you knowingly
and voluntarily waive participation in all

 

-8-



--------------------------------------------------------------------------------

other severance programs offered by the Company. You acknowledge that the
Company’s performance under this Letter Agreement and under the employee benefit
plans referenced herein constitutes full and complete payment of all amounts due
to you from the Company and constitutes additional consideration to which you
are not otherwise entitled.

 

Very truly yours, /s/ Robert D. Campbell Robert D. Campbell Sr. Vice President
Human Resources

 

Accepted:     /s/ Christopher A. Helms     Date: August 30, 2011 Christopher A.
Helms    

 

-9-